                                                                       Case 2:17-cv-01586-RFB-NJK Document 73 Filed 01/15/19 Page 1 of 2




                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   SCOTT R. LACHMAN, ESQ.
                                                                 Nevada Bar No. 12016
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Ste. 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: scott.lachman@akerman.com
                                                             7   Attorneys for Plaintiff Nationstar Mortgage LLC
                                                             8                               UNITED STATES DISTRICT COURT
                                                             9                                       DISTRICT OF NEVADA
                                                            10   NATIONSTAR MORTGAGE LLC,                          Case No.: 2:17-cv-01586-RFB-NJK
                                                            11                                Plaintiff,
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   vs.                                               MOTION TO REMOVE ATTORNEY
                                                                                                                   FROM ELECTRONIC SERVICE LIST
                      LAS VEGAS, NEVADA 89134




                                                            13   SUNRISE RIDGE MASTER HOMEOWNERS
AKERMAN LLP




                                                                 ASSOCIATION; 4039 MEADOW FOXTAIL
                                                            14   DR. TRUST; SATICOY BAY LLC, SERIES
                                                                 4039 MEADOW FOXTAIL DR.; NEVADA
                                                            15   ASSOCIATION SERVICES, INC.,
                                                            16                                Defendants.
                                                            17
                                                                 TO:      ALL PARTIES, AND THEIR COUNSEL OF RECORD:
                                                            18
                                                                          PLEASE TAKE NOTICE that Nationstar Mortgage LLC hereby provides notice that Vatana
                                                            19
                                                                 Lay, Esq. is no longer associated with the law firm of Akerman LLP.
                                                            20
                                                                 …
                                                            21
                                                                 …
                                                            22
                                                                 …
                                                            23
                                                                 …
                                                            24
                                                                 …
                                                            25
                                                                 …
                                                            26
                                                                 …
                                                            27

                                                            28

                                                                                                            1
                                                                 47523158;1
                                                                     Case 2:17-cv-01586-RFB-NJK Document 73 Filed 01/15/19 Page 2 of 2




                                                             1            Akerman LLP continues to serve as counsel for Nationstar Mortgage LLC., in this action.

                                                             2 All items, including, but not limited to, pleadings, papers, correspondence, documents and

                                                             3
                                                                 future notices in this action should continue to be directed to Melanie D. Morgan, Esq. and Scott R.
                                                             4
                                                                 Lachman, Esq.
                                                             5
                                                                         DATED this 15th day of January, 2019
                                                             6
                                                                                                               AKERMAN LLP
                                                             7
                                                                                                               /s/ Scott R. Lachman, Esq.
                                                             8
                                                                                                               MELANIE D. MORGAN, ESQ.
                                                             9                                                 Nevada Bar No. 8215
                                                                                                               SCOTT R. LACHMAN, ESQ.
                                                            10                                                 Nevada Bar No. 12016
                                                                                                               1635 Village Center Circle, Suite 200
                                                            11                                                 Las Vegas, Nevada 89134

                                                                                                               Attorneys for Plaintiff Nationstar Mortgage LLC
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                      LAS VEGAS, NEVADA 89134




                                                            13                                          COURT APPROVAL
AKERMAN LLP




                                                            14            IT IS SO ORDERED.
                                                            15                  January 16, 2019
                                                                          Date:______________
                                                            16                                                        ___________________________________
                                                            17                                                        UNITED STATES MAGISTRATE JUDGE

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                              2
                                                                 47523158;1
